DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




 



Claims 1-6, 8-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arcot Desai et al. (USPAP       2019/0117,978), hereinafter, “Arcot Desai”.

Regarding claim 1, Arcot Desai recites, receiving a plurality of images selected from search results; for each image in the plurality of images, retrieving a respective feature vector associated therewith (Please note, paragraph 0008. As indicated a records processor implements a deep learning algorithm on EEG records stored in the database to obtain at least one input feature vector for a patient of interest (the "subject patient") together with a set of search feature vectors. The input feature vector includes a plurality of different features extracted by the deep learning algorithm from an EEG record of the subject patient ("input EEG record"), while each search feature vector in the set of search feature vectors includes a plurality of different features extracted by the deep learning algorithm from the EEG records of other patients ("search EEG records")); selecting a subset of the feature vectors based on similarity of the feature vectors; and performing a search for feature vectors in a database similar to feature vectors in the subset of feature vectors (Please note, paragraph 0008. As indicated a similarities algorithm, such as a clustering algorithm, is applied to the input feature vector and the search feature vectors to identify a subset of search EEG records having a measure of similarity with the input EEG record ("similar search EEG records")).
Regarding claim 2, Arcot Desai recites, wherein the received plurality of images are selected based on similarity to a reference image (Please note, figure 3A, block 306).
Regarding claim 3, Arcot Desai recites, wherein the plurality of images are selected by a user (Please note, figure 13, block 1308).




Regarding claim 5, Arcot Desai recites, wherein selecting the subset of feature vectors comprises clustering the feature vectors associated with the images into a plurality of clusters (Please note, paragraph 0060. As indicated the similarities algorithm 216 may be a clustering algorithm that identifies a centroid of the plurality of input feature vectors. An example operation of the similarities algorithm within this context is provided by FIG. 4, which is a graphical representation of a group of input feature vectors 402 defined by two features extracted by a deep learning algorithm, and an identification of a centroid input feature vector 404 among te group of vectors).
Regarding claim 6, Arcot Desai recites, wherein selecting the subset of images comprises filtering the feature vectors based on the clustering (Please note, paragraph 0032. As indicated while the exact nature or characteristics of the features extracted from the EEG records by the deep learning algorithm are not entirely understood, the features are believed to include hierarchically filtered versions of the data forming the record).
Regarding claim 8, Arcot Desai recites, wherein the filtering is selecting a feature vector from each of the clusters (Please note paragraph 0032. As indicated the input feature vector and search feature vector typically each contain thousands of rows, where each row corresponds to a feature extracted from the record by the deep learning algorithm. While the exact nature or characteristics of the features extracted from the EEG records by the deep learning algorithm are not entirely understood, the features are believed to include hierarchically filtered versions of the data forming the record).




Regarding claim 10, Arcot Desai recites, wherein the number of images in the plurality of images exceeds a threshold (Please note, figure 3B, block 316).
Regarding claim 11, Arcot Desai recites, wherein the number of feature vectors in the subset of feature vectors does not exceed the threshold (Please note, figure 3A, blocks 306 & 308).
Regarding claim 12, Arcot Desai recites, displaying the images associated with the feature vectors located in the search (Please note, figure 3A, block 310).
Regarding claims 13, (15-16) and (18-20), analysis similar to those presented for claims 1, (5-6) and (8-10), respectively, are applicable.






 









Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arcot Desai et al. (USPAP       2019/0117,978), hereinafter, “Arcot Desai”, in view of Rogers et al. (USPAP       2015/0080,695), hereinafter, Rogers.
a records processor implements a deep learning algorithm on EEG records stored in the database to obtain at least one input feature vector for a patient of interest (the "subject patient") together with a set of search feature vectors. The input feature vector includes a plurality of different features extracted by the deep learning algorithm from an EEG record of the subject patient ("input EEG record"), while each search feature vector in the set of search feature vectors includes a plurality of different features extracted by the deep learning algorithm from the EEG records of other patients ("search EEG records")); selecting a subset of the feature vectors based on similarity of the feature vectors; and performing a search for feature vectors in a database similar to feature vectors in the subset of feature vectors (Please note, paragraph 0008. As indicated a similarities algorithm, such as a clustering algorithm, is applied to the input feature vector and the search feature vectors to identify a subset of search EEG records having a measure of similarity with the input EEG record ("similar search EEG records")).
        Arcot Desai does not expressly teach, wherein the clustering is k-mediod clustering. 
        Rogers teaches, wherein the clustering is k-mediod clustering (Please note, paragraph 0252. As indicated k-mediods clustering is performed and the gap statistic is used to determine the number of clusters, similar to methods applied in other EEG classification tasks. 16 clusters of ST patterns are identified. FIG. 36 shows delay maps for spikes clustered closest in L1 distance to the centroid of each distinct cluster. Blue indicates electrodes with early delay values relative to the average spike waveform and red indicates electrodes with later delay values).


        Arcot Desai & Rogers are combinable because they are from the same field of endeavor.
k-mediod clustering operation of Rogers in Arcot Desai’s invention.
        The suggestion/motivation for doing so would have been for better classification. 
                   Therefore, it would have been obvious to combine Rogers with Arcot Desai to obtain the invention as specified in claim 7.
                  Regarding claim 17, similar analysis as those presented for claim 7, are applicable.



















Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, January 4, 2022